Citation Nr: 0014254	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-00 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance under 
Title 38, Chapter 35 of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from December 1970 to 
September 1972. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The veteran died on 
March [redacted], 1998.  The certificate of death indicates 
that he was divorced from the appellant.  A copy of the marriage 
certificate, dated in April 1979, is of record.  However, a 
copy of the divorce order is not of record.  Notwithstanding, 
in light of the Board's determination, a copy of this 
document will not be required.

Since the November 1998 statement of the case, the appellant 
has submitted additional evidence in support of her claim, 
specifically letters dated in February and August 1999.  VA 
regulations provide that any pertinent evidence submitted by 
the appellant or representative which is accepted by the 
Board, under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(1999).  After reviewing the foregoing evidence, however, the 
Board finds that the additional submission is not pertinent.  
The documents merely reiterate contentions previously made by 
the appellant, and request a favorable outcome of the issues 
on appeal.  The desire of the claimant for a favorable 
determination is manifest in her previous submissions, and 
she makes no pertinent evidentiary assertions.  Accordingly, 
the Board finds no basis to return the matter to the RO under 
the provisions of Section 20.1304. 



FINDINGS OF FACT

1.  The veteran died on March [redacted], 1998, at the age of 
47; the cause of death was an epileptiform seizure.

2.  At the time of his death, service connection was in 
effect for alopecia areata of the scalp, and a 10 percent 
evaluation was assigned.

3.  The veteran's service-connected disability did not cause, 
accelerate, or contribute substantially or materially to his 
death.

4.  An epileptiform seizure, the cause of the veteran's 
death, was not shown in service, nor for 25 years thereafter, 
and has not been shown to be related to any incident in 
service, or to be related to any service-connected 
disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  

2.  Eligibility requirements for dependents' educational 
assistance under Title 38, Chapter 35 of the United States 
Code have not been met.  38 U.S.C.A. § 3501(a)(1)(D)(West 
1991); 38 C.F.R. §§ 3.807 and 21.3021(a)(2) (1999); Sabonis 
v. Brown, 6 Vet. App. 426 (1994). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for diagnosis or 
treatment of a seizure disorder.  On separation examination 
in March 1972, the veteran denied a history of epilepsy or 
fits.  A clinical evaluation of the neurologic system was 
normal, and the examination report is negative for a seizure 
disorder. 

A November 1972 rating decision granted service connection 
for alopecia areata, and assigned a 10 percent evaluation.  
That decision was based on service medical records showing 
treatment for alopecia areata in September 1971, and current 
findings of alopecia areata on VA examination in October 
1972.

The veteran died at the age of 47 years in March 1998.  
According to a July 1998 amended death certificate, the cause 
of death was an epileptiform seizure.  At the time of the 
veteran's death, service connection was in effect for 
alopecia areata of the scalp, evaluated as 10 percent 
disabling.  

In July 1998, the appellant filed a claim of entitlement to 
service connection for the cause of the veteran's death, and 
entitlement to dependents' educational assistance under Title 
38, Chapter 35 of the United States Code, on behalf of the 
veteran's two daughters.  

A September 1998 autopsy report confirms that the cause of 
death was an epileptiform seizure.  The report specifically 
notes the veteran was hairless, but there is no indication 
this condition figured in any manner in producing death.

The appellant's claims were denied by an October 1998 rating 
decision.  The appellant filed a notice of disagreement (NOD) 
with this decision the following month.  She explained that 
while the veteran "recover[ed] temporarily" from his 
service-connected alopecia areata, he subsequently lost "all 
body hair."  She opined that his service-connected disorder 
"could have had something to do with his death."  The 
appellant reported that one of the veteran's daughters was in 
college and "could use the further educational benefits," 
and the other daughter was planning to attend college in 
August 1999.

The RO continued the denial of the appellant's claims in 
November 1998.  The appellant submitted a substantive appeal 
(Form 9) the following month, perfecting her appeal.  
Therein, she reiterated that the veteran lost all of his hair 
in 1981, and suggested that this was evidence that his 
service-connected alopecia areata "progressed over the 
years."  She acknowledged that "[t]here is probably no 
complete yes or no whether or not the disease caused the 
seizure or contributed to it."

Analysis

A.  Service connection for the cause of the veteran's death

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  The service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312 (c).  It is not sufficient to show that the service- 
connected disability casually shared in producing death, 
rather a causal connection must be shown.  Id.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Where a veteran served for at least 90 days during a 
period of war, and certain chronic diseases become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim.  A person who submits a claim for benefits shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
his or her claim.  38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

A well-grounded claim is "[a] plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Mere allegations in support of a 
claim that a disorder should be service-connected are not 
sufficient; the appellant must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  38 
U.S.C.A. § 5107(a); Tirpak, 2 Vet. App. at 611.  The quality 
and quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "Court") has held that, in general, a 
claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  There must be competent 
evidence of a current disability,  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); evidence of an occurrence or aggravation of 
a disease or injury incurred in service, Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994); and competent evidence of a nexus between 
the in-service injury or disease and the current disability.  
Grottveit, 5 Vet. App. at 93; Lathan v. Brown, 7 Vet. App. 
359 (1995).

The veteran never alleged the existence of seizures in 
service, nor is there any claim that treatment for a seizure 
disorder occurred in service.   In fact, the veteran 
specifically denied a history of epilepsy or fits on 
separation examination in March 1972, and the examination 
report is negative for evidence of a seizure disorder.  
Moreover, the competent medical evidence of record shows no 
indication of this condition for more than 25 years after 
service.  See 38 C.F.R. §§ 3.303(a), 3.307, 3.309. 

Although the appellant contends that the veteran's service-
connected alopecia areata may have played a role in causing 
his death, she is not competent to provide a medical opinion 
as to causation.  See Grottveit, 5 Vet. App. at 93; and 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  She is 
similarly incompetent to relate the veteran's post-service 
epileptiform seizure to his period of active duty.  Id.  
Indeed, in Barfield v. Brown, 5 Vet. App. 8, 9 (1993), it was 
specifically held that "a lay witness is not competent to 
opine as to the medical cause of death."

As noted above, service connection was in effect for alopecia 
areata of the scalp at the time of his death, and a 10 
percent evaluation was assigned.  There is no competent 
evidence of record indicating that this disability 
contributed to the veteran's death or materially affected 
vital organs.  In the absence of the submission of competent 
medical evidence to support the appellant's claim, the Board 
cannot conclude that a well-grounded claim has been 
presented.  Otherwise, competent evidence of the incurrence 
of a disease or injury in service that caused or accelerated 
the veteran's death has not been presented.

Because the appellant's claim for service connection for the 
cause of the veteran's death is not well grounded, the VA is 
under no duty to assist the appellant in further development 
of her claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The claimant may take the 
above discussion as guidance as to how to submit a well-
grounded claim.

B. Entitlement to dependents' educational 
assistance under Title 38, 
Chapter 35 of the United States Code 

In order to establish entitlement to educational benefits the 
regulations provide, in pertinent part, that the applicant 
must meet certain criteria.  The applicant must be the 
dependent of a veteran who was discharged from service under 
conditions other than dishonorable, and the veteran must have 
died as a result of a service-connected disability or had a 
permanent and total service-connected disability at the time 
of his or her death.  38 C.F.R. §§ 3.807, 21.3020, 21.3021.  
In the instant case, the veteran did not die from a 
service-connected disability, nor was he permanently and 
totally disabled at the time of his death from a service-
connected disability.  Consequently, entitlement to 
educational assistance is denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependents' educational assistance under Title 
38, Chapter 35 of the United States Code is denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

